Citation Nr: 1741137	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-01 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an ingrown toenail of the left great toe.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1984 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a hearing before the Board on her January 2014 VA Form 9.  However, in a subsequent communication received in August 2017, she withdrew her request for a hearing.  38 C.F.R. § 20.704(e) (2017).


FINDING OF FACT

The Veteran's currently diagnosed ingrown toenail of the left great toe is likely the result of her active service.


CONCLUSION OF LAW

The criteria for service connection are met for an ingrown toenail of the left great toe.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

With regard to a present disability, several VA treatment records show that the Veteran has been diagnosed with left hallux nail onychocryptosis (ingrown toenail) throughout the appeals process.  See, e.g., VA treatment record, June 2014.  The first element of Shedden/Caluza is met.

With regard to an in-service event, service treatment records include three separate episodes of treatment for ingrown toenails of the left great toe.  See service treatment records, April 1985, November 1985, November 1987.  The second element of Shedden/Caluza is also met.

The remaining question is whether there is a medical nexus between the Veteran's in-service left great toe ingrown toenail and her current left great toe ingrown toenail.  

The Veteran was afforded a VA examination in May 2011.  The examiner provided a negative nexus opinion, but it was premised on the Veteran having only sought treatment once in service for an ingrown toenail and not having a current ingrown toenail.  This is inconsistent with the Board's review of the service treatment records, showing at least three different episodes of left great toe ingrown toenail, and the VA treatment records, showing several episodes of left great toe ingrown toenail during the appeals period.  Further, the Board notes that the Board is a registered nurse and, as such, competent to report that she has had episodes of a left great toe ingrown toenail during the appeals period.  The examiner's reliance on these inaccurate premises renders his opinion inadequate.

The Board has considered remanding the claim to obtain an adequate opinion on the etiology of the Veteran's ingrown toenail of the left great toe.  However, as noted above, the Veteran is a registered nurse and competent to report the chronic nature of her ingrown toenail since service.  Moreover, this is supported by a June 2014 VA treatment record noting that her onychocryptosis was chronic.  In light of the Veteran's own competent assertions and the June 2014 supporting VA treatment record, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current ingrown toenail of the left great toe is related to her military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  The benefit-of-the-doubt will be conferred in the Veteran's favor and remand is not necessary.  The claim for service connection for an ingrown toenail of the left great toe is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an ingrown toenail of the left great toe is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


